Citation Nr: 1526469	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-46 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA medical examination to assess the current severity of his PTSD symptoms was in March 2009. In order to fully assess his current level of symptomatology, the Veteran should have a new VA medical examination. Additionally, the RO needs to clarify with the Veteran or his representative whether he would like a hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to assess the current level of his PTSD symptoms and their impairment on his current functioning.

2. Contact the Veteran or his representative and ask for clarification regarding whether the Veteran would like a hearing. In his April 2010 statement, the Veteran stated that he wanted to have the Decision Review Officer (DRO) review the March 2009 rating decision. The Veteran did not circle whether or not he wanted a personal hearing with the DRO prior to DRO review. In an August 2010 letter, the Veteran's representative stated that in the Veteran's April 2010 statement, he requested a personal hearing with the DRO. The Veteran's representative requested an update on the Veteran's hearing request. If the Veteran or his representative state that the Veteran would like a hearing, then schedule the Veteran for a hearing after his VA medical examination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




